Citation Nr: 1635773	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  12-08 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to rating higher that 10 percent for dyshidrosis of the feet.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1963 to June 1966.  He served in Vietnam from May 1965 to March 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision dated in April 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board remanded the claim for additional development in September 2014.  The Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

For the entire appeal period, the service-connected dyshidrosis of the feet is shown to have required more than topical therapy, has required oral Lamisil medication for four months in the past twelve months, and at times affected more than 5 percent but less than 20 percent of the entire body area.


CONCLUSION OF LAW

For the entire appeal period, the criteria for a rating evaluation in excess of 10 percent for the service-connected dyshidrosis of the feet are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7806 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

In claims for increased rating, the VCAA requires generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued a preadjudicatory notice letter dated in December 2010 to the Veteran which met the VCAA notice requirements.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA medical treatment evidence, and the Veteran's statements.  

The Veteran underwent a VA examination for his dyshidrosis of the feet in April 2015, July 2012, and January 2011.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Increased Evaluations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appeal.
Increased Rating for Dyshidrosis of the Feet

The Veteran's service-connected skin condition is rated under Diagnostic Code 7806, which provides for a noncompensable rating when there is evidence of a skin condition which affects less than 5 percent of the entire body or less than 5 percent of exposed areas, and; no more than topical therapy required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

A 10 percent rating is assigned when there is evidence of a skin condition which affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Id. 

A 30 percent rating is assigned when there is evidence of a skin condition which affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.

A 60 percent rating is assigned when there is evidence of a skin condition which affects more than 40 percent of the entire body or more than 40 percent of exposed areas, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.

Dermatitis or eczema can also be rated as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  Id.  Diagnostic Code 7804 provides for a 10 percent rating for one or two scars that are unstable and painful.  38 C.F.R. § 4.118.  Note 1 of Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.

The Board finds that for the period of the appeal, a rating evaluation higher than 10 percent is not warranted for dyshidrosis of the feet.  The evidence of record shows that the service-connected dyshidrosis of the feet requires more than topical therapy, requires oral therapy other than corticosteroids or other immunosuppressive drugs, and at times, affects 5 percent but less than 20 percent of the entire body. 

A January 2011 VA examination report indicates that the Veteran reported that he had been treated with antifungals while in service.  He stated that he had constant redness, scaling with blisters on the feet, and itching.  He stated that he has not sought a dermatology evaluation in the past, he denied current treatment, and he stated that he just lived with it.  The Veteran stated that he had a constant itch, irritation, and a burning sensation when the symptoms flared.  He reported that ambulation was painful and wearing shoes exacerbated the symptoms.  The Veteran denied using OTC creams or ointments.  He reported that the symptoms of scaling of the feet and web spaces and pruritus with papules were constant. 

Physical examination revealed that the total body area affected was greater than 5 percent but less than 20 percent.  Examination of the bilateral feet revealed plantar scaling in the moccasin distribution consistent with tinea pedis chronic, and there was scaling and mild maceration in the web spaces.  The toenails revealed yellow discoloration with mild sub fungal debris.  There was no evidence of vesicles or primary dermatitis of the feet.  The diagnosis was chronic tinea pedis with active disease dyshidrosis with acute dermatitis. 

The examiner noted that the Veteran admitted that he has not sought dermatology intervention for his service-connected skin disease of his feet, but the Veteran was scheduled at that time for an appointment at the VA dermatology department for evaluation and treatment.  The examiner noted that the Veteran had active tinea pedis and by history, although not active at the time of the examination, dyshidrosis which can have a course characterized by intermittent flares.  The examiner noted that the etiology of dyshidrosis is idiopathic and occasionally related to the underlying atopy.  The examiner noted that in this case, there was no biopsy to confirm nor exclude the diagnosis of dyshidrosis and based on clinical examination, the primary diagnosis is chronic active tinea pedis. 

The July 2012 VA examination report indicates that the Veteran had diagnoses of dyshidrotic eczema, tinea pedis, and onychomycosis.  The Veteran reported experiencing intermittent scaling, maceration, and pruritus of both feet that had its onset in service and has continued since service.  It was noted that the Veteran had been formally evaluated by dermatology in September 2011.  The diagnosis was tinea pedis and onychomycosis.  The Veteran was prescribed a course of Lamisil, 250 milligram, orally, for a total of four months and he was prescribed topical Lamisil cream and urea cream to be applied to the feet and nails.  Currently, the Veteran noted improvement. 

The report noted that the Veteran did not have any scarring or disfigurement of the face, neck, or head due to the service-connected disability.  He did not have any systemic manifestations such as fever, weight loss, or hypoproteinemia.  The report indicates that the Veteran has been treated with oral and topical medicines in the past 12 months.  It was noted that he was not treated with systemic corticosteroids or other immune suppressive medications, but he was treated with other oral medications on a constant or near constant basis and this included Lamisil, 250 milligrams daily.  He was treated with topical cream, Lamisil cream, on a constant or near constant basis. 

Physical examination revealed that the portion of the skin affected was under 5 percent of the total body area and did not affect any exposed areas.  The left great toenail had yellow discoloration and thickened appearance in the proximal nail fold with evidence of healthy tissue and appearance, and all other toenails appeared healthy without evidence of onychomycosis.  The bilateral feet were without primary eruptions with no scaling, web space maceration, or primary eruptions.  The examiner indicated that the skin condition did not impact the Veteran's ability to work. 

At an April 2015 VA examination, the Veteran reported that he continues to have flare-ups approximately 4-5 times per year that will last several days and resolve spontaneously without treatment.  The examiner noted that the skin condition does not cause scarring or disfigurement of the head, face, or neck.  The Veteran did not have any systemic manifestations of the skin condition, and no benign or malignant skin neoplasms were found.  The Veteran has not been treated with oral or topical medications in the past 12 months.  Physical examination revealed that the portion of the skin affected was more than 5 percent and less than 20 percent, with no portion of the exposed area affected.  The examiner indicated that the skin condition did not impact the Veteran's ability to work. 

The Board finds that for the period of the appeal, the service-connected dyshidrosis of the feet does not meet the criteria for a rating higher than 10 percent under Diagnostic Code 7806.  The evidence of record shows that the service-connected skin disability of the feet affects greater than 5 percent but less than 20 percent of the total body area affected upon VA examination in January 2011 and April 2015.  While the evidence of record shows that the service-connected skin disorder affected less than 5 percent of the total body area upon VA examination in July 2012, the evidence of record shows during this time period, the service-connected dyshidrosis of the feet required more than topical therapy and requires oral therapy other than corticosteroids or other immunosuppressive drugs.  The VA dermatology treatment records and the July 2012 VA examination report indicates that in September 2011, the Veteran was prescribed a course of Lamisil, 250 milligram, orally, for a total of four months and he was prescribed topical Lamisil cream and urea cream to be applied to the feet and nails. 

Thus, the Board finds that for the time period of the appeal, the disability picture for the service-connected skin disability of the feet more closely approximates the criteria for a 10 percent rating under the provisions of Diagnostic Codes 7806, since the service-connected disability requires more than topical treatment and at times, the skin disorder affects at least 5 percent but less than 20 percent of the entire body. 

A higher rating is not warranted under any diagnostic code.  To that end, the evidence does not reflect skin condition which affects 20 percent or more of the entire body or 20 percent or more of exposed areas, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more during the past 12-month period; or a skin rash that more nearly approximates one or two scars that are unstable and painful at any time during the appeal period.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2015).

Extraschedular

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required for any period on appeal.  The schedular rating criteria specifically provide for disability ratings based on a combination of history and clinical findings.  The problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable.  Most recently, the April 2015 VA examiner noted that his skin condition does not impact his ability to work.  Accordingly, a claim for TDIU has not been raised.





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating higher than 10 percent, for dyshidrosis of the feet is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


